DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed 2 June 2022 have been fully considered but they are  persuasive only in part.
First, applicant’s claim amendments overcome the specification objections which are withdrawn.  However, new specification issues are dealt with below.
Second, applicant’s claim amendments overcome the rejections under 35 U.S.C. 112(a) and numerous ones of the rejections under 35 U.S.C. 112(b), which are withdrawn, with new issues in these respects being dealt with below.
Third, applicant’s claim amendments cause the examiner to change the rejections under 35 U.S.C. 103 to no longer use Awano et al. (‘149), while reformulating the rejections in view of the new claim language, to address the new claim language, as detailed below.  Moreover, the amendment to claim 15 causes the examiner to also apply new prior art describing conventional foaming of oil in shock absorbers, from My Cardictionary.com, describing the operation of (conventional oil-filled) shock absorbers.
In this respect, applicant makes conclusory statements in the Remarks that the references (individually) do not “disclose, teach or even suggest” all of the limitations of the independent claims.  However, the examiner shows, with mapping of the claim limitations to the references, how the references in combination do “disclose, teach or even suggest”, and thus render obvious, all of the limitations of the respective claims.
Accordingly, applicant’s arguments are not persuasive in these respects.
Specification
The disclosure is objected to because of the following informalities: at amended published paragraph [0024], “a separate part [138]” (with single brackets) is confusing and incorrect, and should perhaps (now) simply read, “a separate part”, since no such separate part may (now?) be shown in the drawings.  
Appropriate correction is required.
Claim Objections
Claims 10 and 12 are objected to because of the following informalities: i)  in line 3 of claim 10, it appears “the data” should simply read, “data”, and is so construed by the examiner; and ii) in claim 12, lines 1 and 2, “the at least one computer system and communication device” should apparently read, “the computer system or communication device” to agree with the wording of claim 9 from which claim 12 depends, and is so construed by the examiner.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 12, 14 to 17, and 19 to 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claims 1, 2, and 20, applicant has not previously described, in sufficient detail, a measurement system in which at least one of the inner tube or the outer tube comprises a fluoropolymer, in combination with a dielectric gap that exists radially between the inner tube and the outer tube that comprises air and a[nother?] polymer.  No such combination of the at least one (inner or outer) tube comprising a fluoropolymer that moves relative to the other (outer or inner) tube, and a dielectric gap comprising air and a polymer between such inner and outer tubes is apparently clearly described in the description.
In this respect, published paragraph [0024] of the specification indicates this:
“In a number of variations, at least one of the inner tube 132, the outer tube 134, or a separate part in contact with one of the tubes 132, 134, may include a polymer including at least one of a polyketone, a polyaramid, a polyimide, a polyetherimide, a polyamideimide, a polyphenylene sulfide, a polyphenylene sulfone, a fluoropolymer, a polybenzimidazole, a derivation thereof, or a combination thereof. In an embodiment, the polymer may include a fluoropolymer. In an embodiment, the polymer may include polytetrafluoroethylene (PTFE), modified polytetrafluoroethylene (mPTFE), ethylene-tetrafluoroethylene (ETFE), perfluoroalkoxyethylene (PFA), tetrafluoroethylene-hexafluoropropylene (FEP), tetrafluoro-ethylene-perfluoro (methyl vinyl ether) (MFA), polyvinylidene fluoride (PVDF), ethylene-chlorotrifluoroethylene (ECTFE), polyimide (PI), polyamidimide (PAI), polyphenylene sulfide (PPS), polyethersulofone (PES), polyphenylene sulfone (PPSO2), liquid crystal polymers (LCP), polyetherketone (PEK), polyether ether ketones (PEEK), aromatic polyesters (Ekonol), of polyether-ether-ketone (PEEK), polyetherketone (PEK), liquid crystal polymer (LCP), polyimide (PA), polyoxymethylene (POM), polyethylene (PE)/UHMPE, polypropylene (PP), polystyrene, styrene butadiene copolymers, polyesters, polycarbonate, polyacrylonitriles, polyamides, styrenic block copolymers, ethylene vinyl alcohol copolymers, ethylene vinyl acetate copolymers, polyesters grafted with maleic anhydride, poly-vinylidene chloride, aliphatic polyketone, liquid crystalline polymers, ethylene methyl acrylate copolymer, ethylene-norbomene copolymers, polymethylpentene and ethylene acyrilic acid copoloymer, mixtures, copolymers and any combination thereof.”

Published paragraph [0034] indicates this:
“The dielectric gap 136 may include a dielectric material 137. The dielectric material 137 may be a non-conductive material such as, but not limited to, a fluid (such as air, gas, water, compressed air, foam, polymer, or may be another type). In a number of embodiments, the dielectric material 137 may be a may include a conductive material such as metal including steel, aluminum, bronze, stainless steel, nickel, copper, tin, titanium, platinum, tungsten, or may be another type. In a number of embodiments, the dielectric gap 136 may be filled with two dielectric materials (such as, but not limited to, air and aluminum[1]).”

However, no dielectric gap comprising “air and a polymer” as the [single] dielectric material, or even as two dielectric materials, is expressly described, and no combined use (out of a near infinite number of possible combinations of the “laundry list”2 of variations provided in the specification for the dielectric gap materials and the inner/outer tube materials) of the at least one (inner or outer) tube comprising a fluoropolymer and the (two material) dielectric gap comprising “air and a polymer” is clearly described in the specification so as to evidence possession of the (now claimed) combination invention.  Moreover, which particular polymer(s), out of a perhaps near infinite number of known polymers (e.g., epoxies, starches, silk, Silly Putty (a trademark of Crayola LLC), etc.), might have been used by applicant for the dielectric gap material, has apparently not been described in sufficient detail so as to evidence possession of the now claimed invention.  Accordingly, the examiner believes that applicant has not demonstrated possession, to those skilled in the art, of (the particular details, including the particular recited combination of) the now claimed invention.
In this respect also, published paragraph [0034] indicates that the dielectric gap may be a non-conductive material such as, but not limited to, air OR a FLUID polymer.  However applicant now claims, for the material of the dielectric gap, the combination of air AND ANY polymer (such as solid polymers, e.g., hard plastics).  The use, for the dielectric gap material, of solid polymers as are now covered by the claims, especially in combination with3 air4 as the dielectric material was apparently not previously described by applicant.  Accordingly, the examiner also believes that applicant has not demonstrated possession, to those skilled in the art, of the full scope5 of the now claimed invention.
Regarding claim 15, applicant has not previously described, in sufficient detail, a measurement system in which at least one of the inner tube or the outer tube comprises a fluoropolymer, and a dielectric gap that exists radially between the inner tube and the outer tube comprises air, a[nother?] polymer, and a foam.  No such combination of the at least one (inner or outer) tube comprising a fluoropolymer that moves relative to the other (outer or inner) tube, and a dielectric gap comprising air, a polymer, and a foam between such inner and outer tubes is apparently clearly described in the description, with air, polymer, and foam being described as alternative (“or”) dielectric materials at paragraph [0034], and with no combination of three (or the three specific) dielectric materials apparently being described.  Accordingly, the examiner also believes that applicant has not demonstrated possession, to those skilled in the art, of the full scope of the now claimed invention.
Claims 1 to 12, 14 to 17, and 19 to 21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, line 13, claim 2, line 13, and claim 20, lines 9 and 10, “wherein the dielectric gap comprises a dielectric material comprising air and a polymer” is indefinite in the claim context and from the teachings of the specification because i) it is unclear whether the gap polymer is or might be (or e.g., might or might not be allowed to be, to determine patentability, validity, infringement, etc.) the “fluoropolymer” which the at least one of the inner or outer tube comprises (e.g., does the claim require that dielectric gap material comprises air and a polymer separate from the fluoropolymer[6], or might the dielectric gap material somehow comprise air and the fluoropolymer that the at least one of the inner or outer tubes comprises, with the specification not making clear what the “polymer” might or might not comprise, or its possible relationship and/or identity with a fluoropolymer that might be included in one of the inner tube, the outer tube, or a separate part (possible constituting the gap??) in contact with one of the tubes, and ii) it is unclear what it means that the [single?] dielectric material “comprises air and a polymer”, which particular polymer(s) of a perhaps infinite number of known polymers having completely diverse characteristics (e.g., epoxies, etc.) the polymer might encompass or be said to encompass, or how such a single dielectric material comprising the two apparent constituents might be or have been provided.
In claim 9, lines 1 and 2, “the computer system or communication device” has no proper antecedent basis.
Claim 14 is unclear because it depends from claim 1 that requires that the dielectric gap comprises a dielectric material comprising air and a polymer, but claim 14 indicates that “the dielectric gap comprises air”.  It is unclear how claim 14 might further limit claim 1, if it does, with the examiner seeing no plausible way for this to be, or if applicant might intend by claim 14 to remove the requirement for the dielectric material comprising the polymer from the dielectric gap material.  Either way, the claim (if definite) would appear to run afoul of 35 U.S.C. 112(d), with the examiner believing that the two possible impermissible interpretations of the claim also renders it indefinite.7
In claim 16, lines 1 and 2, “wherein at least one of the inner tube and the outer tube comprise a polymer” is indefinite because “a polymer” is already recited in claim 1 (at line 14), and so it is unclear whether the “polymer” of claim 16 is the same as, different from, permissively the same as, permissively different from, necessarily the same as, necessarily different from, etc. the “polymer” of claim 1, with this also not being clarified in the specification.
In claim 21, line 2, “filled with two dielectric materials” (plural) is now indefinite because claim 1 indicates, “wherein the dielectric gap comprises dielectric material [singular] comprising air and a polymer”, and so it is unclear (e.g., from the teachings of the specification) whether the “two dielectric materials” of claim 21, and thus claim 21, might not further limit claim 1, or whether the “two dielectric materials” of claim 21 is requiring an additional dielectric material beyond the already recited (in claim 1) dielectric material comprising air and a polymer.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4 to 12, 14 to 17, and 19 to 21 are rejected under 35 U.S.C. 103 as being unpatentable over Galasso et al. (2011/0202236)8 in view of Brackette, Jr. (5,125,681), and Blankenship (4,890,858).
Galasso et al. (‘236) reveals:
per claim 1, a suspension assembly comprising: 
a tube assembly [e.g., the damper assembly 25 in FIG. 1, including e.g., 510, 630, etc. in FIG. 2A, as a rear shock absorber] comprising:
a hollow outer tube [e.g., that defines chamber 170 in FIG. 2A], and
a hollow inner tube [e.g., the rod 620 including the lower piston (and depicted piston ring/sleeve) connected thereto in FIG. 2A[9], that reciprocates within the chamber 170] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., at the piston/cylinder interface in FIG. 2A, depicted in FIG. 2A with a (again conventional) captured piston ring], wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the damper assembly 630, the damper channel 636, the intensifier assembly 510, the valve assembly 511, etc.] to control relative movement between the inner tube and the outer tube [e.g., paragraphs [0034], [0050], etc.], and (ii) a spring element adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., FIGS. 4, 10, 12, etc.] adapted to measure the position of the damper assembly [e.g., by means of the “position sensor 200” (paragraph [0059]) in FIG. 4, which can (e.g., as the sensor 5b in FIG. 1) be coupled to the damper assembly 25; paragraph [0030]], wherein the suspension assembly includes at  least one of a front suspension and a rear suspension of a vehicle [e.g., the rear suspension, including the damper 25, shown in FIG. 1];
While Galasso et al. (‘236) expressly suggests at paragraph [0054] that other types of sensors (e.g., other than conventional potentiometers, compression sensors, etc.) may be used to determine the damper assembly position, and that, in some embodiments, resonant (ultrasonic, optical, magnetic) frequencies applied through exciters may be used to determine the extension or compression of the suspension (e.g., paragraph [0061]), he does not reveal the use of a dielectric type sensor (including air and the polymer in the gap) to determine the damper assembly position, as claimed.
However, in the context/field of an improved shock absorber with damping fluid, Brackette, Jr. (‘681) teaches that a (similarly captured) sleeve 51[10] that surrounds the shock absorber piston assembly 46 in order to facilitate movement within the pressure cylinder 48 may be made from Teflon (a.k.a. polytetrafluoroethylene, as was well-known and conventional to all skilled in this art), and that a capacitance C generated and measured between the piston rod/piston assembly and the inner surface of the pressure cylinder 48 may be used to obtain the length of the pressure cylinder 48 above the piston assembly, and thus, the position and displacement of the piston within the shock absorber, for use in a vehicle suspension control system e.g., in order to appropriately change the damping characteristics of the shock absorbers.  Brackette, Jr. (‘681) also does not teach that the shock absorber with damping fluid should be manufactured in an air-free environment or constructed so as to be sealed against air ingress.
Moreover, in the context/field of an improved method and apparatus for controlling a similar (e.g., commonly-assigned with Brackette, Jr. (‘681)) shock absorber, Blankenship (‘858) teaches, e.g., in FIG. 7[11] and at column 4, lines 54ff, that the Teflon sleeve 62 (which permits movement of the piston 52 with respect to the pressure cylinder 48 without generating undue frictional forces) is secured to a housing 58 of the piston 52 by means of ridges on the housing which the sleeve 62 is disposed between.
It would have been obvious at the time the application was filed to implement or modify the Galasso et al. (‘236) method and apparatus for suspension adjustment so that the piston ring/sleeve shown in FIG. 2A was made from Teflon (a.k.a. polytetrafluoroethylene) in order to facilitate sliding of the piston within the chamber 170, as taught by Brackette, Jr. (‘681), so that the piston ring/sleeve was secured to the housing of the piston by means of ridges, as taught by Blankenship (‘858) and suggested by FIG. 2B of Brackette, Jr. (‘681) himself, and so that, in order to determine the displacement of the piston within the shock absorber as a measure of the damper assembly position, a capacitive type sensor arrangement (incorporating as a gap the Teflon sleeve 51 as a polymer and obviously air adjacent the sleeve as would have obviously been present in the environment of the sleeve during obvious use of the shock absorber) would have been used (e.g., for the sensor 200 in Galasso et al. (‘236)) as taught by Brackette, Jr. (681), in order that a capacitance generated and measured between the piston rod/piston and the cylinder/chamber 170, respectively, would have been predictably indicative of the displacement position of the damper assembly, as taught by Brackette, Jr. (‘681), without requiring a separate sensor, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Galasso et al. (‘236) method and apparatus for suspension adjustment would have rendered obvious:
per claim 1, a measurement system [e.g., implementing the sensor 200 of Galasso et al. (‘236) in the manner described at column 5, line 50 to column 6, line 16 of Brackette, Jr. (‘681)] adapted to measure the capacitance between the inner tube and the outer tube [e.g., using the equation at column 5 in Brackette, Jr. (‘681)], wherein relative movement [e.g., the displacement, as taught by Brackette, Jr. (‘681)] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., using the equation at column 5 in Brackette, Jr. (‘681); for example only, in a manner similar to the “exciter” method disclosed by Galasso et al. (‘236) e.g., at paragraphs [0059], [0061], etc.], wherein a dielectric gap exists radially between the inner tube and the outer tube [e.g., at the Teflon sleeve 51 in Brackett, Jr. (‘681)], wherein the dielectric gap comprises a dielectric material comprising air and a polymer [e.g., incorporating as a gap the Teflon sleeve 51 of Brackette, Jr. (‘681) as a polymer and air adjacent the sleeve as would have obviously been present in the environment of the sleeve], wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., since the Teflon sleeve 51 would have obviously been captured on the outer surface of the piston, as suggested by Brackette, Jr. (‘681) and as taught by Blankenship (‘858) and as shown in FIG. 2A by Galasso et al. (‘236), the examiner considers the Teflon sleeve 51 to be part of the piston/inner tube 620 assembly shown in FIG. 2A of Galasso et al. (‘236)], wherein the measurement system comprises a measurement device adapted to measure capacitance between the inner tube and the outer tube [e.g., as taught e.g., in the abstract and elsewhere in Brackette, Jr. (‘681)],
per claim 2, a method comprising: 
providing a suspension assembly [e.g., as shown in FIGS. 1 and 2A of Galasso et al. (‘236)] comprising:
a tube assembly [e.g., FIG. 2A in Galasso et al. (‘236)] comprising:
a hollow outer tube [e.g., 170 in FIG. 2A of Galasso et al. (‘236)], and
a hollow inner tube [e.g., 620 together with the lower piston and piston ring/sleeve, in FIG. 2A of Galasso et al. (‘236)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., see FIGS. 2A in Galasso et al. (‘236), FIG. 2B in Brackette, Jr. (‘681), and FIGS. 3 and 7 in Blankenship (‘858)] wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., FIGS. 2A and 2B in Galasso et al. (‘236) including 510, 511, 630, 636, etc.; paragraphs [0034], [0050], etc.], and (ii) a spring element adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., FIG. 4 in Galasso et al. (‘236), including 200, 300, 400, 500, etc., and modified to use the capacitive sensing as taught by Brackette, Jr. (‘681), as described above] adapted to measure the capacitance between the inner tube and the outer tube [e.g., as described at column 5, lines 50ff in Brackette, Jr. (‘681), and in his abstract and claims], wherein relative movement  between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., as shown in the equation at column 5 and claim 6 in Brackette, Jr. (‘681)];
measuring the capacitance between the inner tube and the outer tube over time [e.g., at 94, in FIG. 2A of Brackette, Jr. (‘681)]; and
deriving the relative movement between the inner tube and the outer tube [e.g., as by the approximated equation shown at column 5, in Brackette, Jr. (‘681)] from the change in measured capacitance between  the inner tube and the outer tube, wherein a dielectric gap [e.g., at the Teflon sleeve 51 in Brackette, Jr. (‘681)] exists radially between the inner tube and the outer tube, wherein the dielectric gap comprises a dielectric material comprising air and a polymer [e.g., incorporating as a gap the Teflon sleeve 51 of Brackette, Jr. (‘681) as a polymer and air adjacent the sleeve as would have obviously been present in the environment of the sleeve], wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the Teflon sleeve 51 in Brackette, Jr. (‘681) is secured to the piston housing (of the piston assembly 46) as taught by Blankenship (‘858), and thus moves together with the piston assembly and forms a part of the hollow inner tube of the piston assembly 46 in Brackette, Jr. et al. (‘681) and of the inner tube in FIG. 2A of Galasso et al. (‘236)], wherein the  measurement  system comprises a  measurement device [e.g., the capacitance sensor 94 detecting the variable capacitance C in Brackette, Jr. (‘681), for implementing the position sensor 200 in FIG. 4 of Galasso et al. (‘236)] adapted to measure capacitance between the inner tube and the outer tube [e.g., as described at columns 5 and 6 of Brackette, Jr. (‘681)], wherein the suspension assembly includes at least one of a front suspension and a rear suspension of a vehicle [e.g., as shown e.g., in FIG. 1 of Galasso et al. (‘236)];
per claim 4, depending from claim 1, wherein the damping element comprises a  fluid [e.g., the damping fluid in chamber 170 and the passages/channels, in Galasso et al. (‘236); and 91 in Brackette, Jr. (‘681); etc.] disposed within the outer tube, and wherein the damping element is adapted to restrict fluid flow so as to damp relative movement between the inner tube and the outer tube [e.g., by means of the passages/valves in FIGS. 2A and 2B of Galasso et al. (‘236)];
per claim 5, depending from claim 1, wherein no capacitive shortcut exists between the inner tube and the outer tube [e.g., due to the presence of the Teflon sleeve 51 allowing creation of capacitance, in Brackette, Jr. (‘681)];
per claim 6, depending from claim 1, wherein the measurement system comprises:
an electrical contact to the inner tube [e.g., as shown in FIG. 2A, via the piston rod 44, in Brackette, Jr. (‘681)] and an electrical contact to the outer tube [e.g., as shown in FIG. 2A, in Brackette, Jr. (‘681)];
per claim 7, depending from claim 6, wherein the measurement device comprises a microcontroller [e.g., in 300 of FIG. 4 in Galasso et al. (‘236)];
per claim 8, depending from claim 6, wherein the measurement device is wirelessly coupled to a controller [e.g., wirelessly coupled to a contact of a controller (300), as taught by Galasso et al. (‘236)];
per claim 9, depending from claim 6, wherein the computer system or communication device [e.g., 300, 400, and/or 500 as taught by Galasso et al. (‘236)] is operable to communicate with the processor and display data corresponding to an operational characteristic measured by the measurement device [e.g., paragraph [0009] and claim 9 in Galasso et al. (‘236), with the measurement device 200 implemented as taught by Brackette, Jr. (‘681)];
per claim 10, depending from claim 9, wherein the communication device includes a software program operable to generate information based on the data received from the processor [e.g., for displaying and analyzing the sensor data, as taught by Galasso et al. (‘236) e.g., for adjusting the suspension based on the sensor data (paragraph [0065]), for making suggestions for adjusting spring preload or suspension air spring pressure (to adjust sag), rebound damping setting, compression damping setting, bottom out damper setting, etc. (paragraph [0057]), etc.];
per claim 11, depending from claim 9, wherein the computer system or communication device includes at least one of a personal desktop computer, a laptop computer, a cellular phone, or a hand-held personal computing device [e.g., FIG. 4 in Galasso et al. (‘236)];
per claim 12, depending from claim 9, wherein the at least one computer system and communication device is operable to adjust the vehicle suspension to an operational setting suggested by the processor [e.g., paragraphs [0057], [0062], [0063], etc. in Galasso et al. (‘236)]; 
per claim 14, depending from claim 1, wherein the dielectric gap comprises air [e.g., in Brackette, Jr. (‘681), implicitly in the depicted gap between the Teflon sleeve 51 and the dielectric layer 16 and the piston assembly 46, e.g., when there were bubbles in the damping fluid; and correspondingly, in Galasso et al. (‘236)];
per claim 15, wherein the dielectric gap comprises a foam [e.g., due to the cavitation/foaming of oil that obviously occurs during damping in any (oil-filled) shock absorber];
per claim 16, depending from claim 1, wherein at least one of the inner tube or the outer tube comprise a polymer [e.g., the Teflon sleeve 51, as taught by Brackette, Jr. (‘681)];
per claim 17, depending from claim 1, wherein the position of the inner tube or outer tube of the tube assembly corresponds to a stroke of the suspension assembly during compression or rebound of the vehicle [e.g., as taught by Galasso et al. (‘236), e.g., in claim 4];
per claim 19, depending from claim 1, wherein the vehicle is a bicycle or motorbike [e.g., FIG. 1 in Galasso et al. (‘236)];
per claim 20, an assembly comprising: a hollow outer tube [e.g., 170 in Galasso et al. (‘236)], and
a hollow inner tube [e.g., 620 together with the depicted piston and captured piston ring/sleeve in FIG. 2A of Galasso et al. (‘236), with the piston ring implemented as the Teflon sleeve in Brackette, Jr. (‘681) and captured as taught by Blankenship (‘858)] fitted within the outer tube and adapted to be slidably engageable with the outer tube; and
a measurement system [e.g., FIG. 4 in Galasso et al. (‘236)] adapted to measure the capacitance [e.g., as taught at columns 5 and 6 by Brackette, Jr. (‘681)] between the inner tube and the outer tube, wherein relative movement between the inner tube and the outer tube is derived from the change in measured capacitance  between the inner tube and the outer tube [e.g., as by the approximated equation shown at column 5, in Brackette, Jr. (‘681)], wherein a dielectric gap exists radially between the inner tube and the outer tube [e.g., at the Teflon sleeve 51 in Brackette, Jr. (‘681)], wherein the dielectric gap comprises a dielectric material comprising air and a polymer [e.g., incorporating as a gap the Teflon sleeve 51 of Brackette, Jr. (‘681) as a polymer and air adjacent the sleeve as would have obviously been present in the environment of the sleeve], wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the Teflon sleeve 51 in Brackette, Jr. (‘681) is secured to the piston housing (of the piston assembly 46) as taught by Blankenship (‘858), and thus moves together with the piston assembly and forms a part of the hollow inner tube of the piston assembly 46 in Brackette, Jr. et al. (‘681) and of the inner tube in FIG. 2A of Galasso et al. (‘236)], wherein the measurement  system comprises a measurement device [e.g., the capacitance sensor 94 detecting the variable capacitance C in Brackette, Jr. (‘681), for implementing the position sensor 200 in FIG. 4 of Galasso et al. (‘236)] adapted to measure capacitance between the inner tube and the outer tube [e.g., as described at columns 5 and 6 of Brackette, Jr. (‘681)], wherein the assembly includes at least one of a front suspension and a rear suspension of a vehicle [e.g., as shown e.g., in FIG. 1 of Galasso et al. (‘236)];
per claim 21, depending from claim 1, wherein the dielectric gap is filled with two dielectric materials [e.g., a polymer and the damping fluid/air, etc.; or two different atomic materials in the polymer (e.g., F, C, H, O, etc.), in Brackette, Jr. (‘681)];
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Galasso et al. (2011/0202236)12 in view of Brackette, Jr. (5,125,681), and Blankenship (4,890,858) as applied to claim 1 above, and further in view of My Cardictionary (“Shock absorbers”, 13 pages, Google date: June 20, 2013, Internet Archive Date: July 11, 2015; downloaded from: https://www.my-cardictionary.com/chassis/shock-absorbers.html and https://www.my-cardictionary.com/chassis/shock-absorbers.pdf ).
Galasso et al. (‘236) as implemented or modified in view of Brackette, Jr. (‘681), and Blankenship (‘858) has been described above.
It may be alleged that the implemented or modified Galasso et al. (‘236) method and apparatus for suspension adjustment may not expressly reveal that the gap between the hollow outer and inner tubes (also) comprised a foam, although the examiner understands that shock absorbers conventionally cause some foaming of the (shock absorber) oil when they are absorbing shocks.
However, in the context/field of shock absorber general knowledge, My Cardictionary teaches at page 3 (and at page 2/3 of the pdf file) that the operation of shock absorbers causes foaming of the (shock absorber) oil.
It would have been obvious at the time the application was filed to implement or further modify the Galasso et al. (‘236) method and apparatus for suspension adjustment so that, when the shock absorber was obviously operated, oil within the shock absorber would have foamed, as was conventional as taught by My Cardictionary, e.g., as a result of cavitation caused by movement of the damper piston, etc., as taught by My Cardictionary, so that the gap between the hollow inner and outer tubes would have (also) obviously comprised the foamed oil (as a foam), the foam resulting from obvious movement of the damper piston, cavitation, etc., as combining prior art elements (e.g., shock absorbers, oil, piston movements, etc.) according to known methods to yield predictable results (KSR).
As such, the implemented or further modified Galasso et al. (‘236) method and apparatus for suspension adjustment would have rendered obvious:
per claim 15, wherein the dielectric gap comprises a foam [e.g., due to the cavitation/foaming of oil that obviously occurs during damping in any (oil-filled) shock absorber, as taught by My Cardictionary (Shock absorbers) e.g., at page 2/3];
Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO and JPO machine translations provided previously) in view of Takama et al. (Japan, 62-283259; EPO machine translation provided previously).
Murakami (Japan, ‘430) reveals a suspension device and front (motorcycle) fork including:
per claim 20, an assembly [e.g., as shown by Murakami (Japan, ‘430), e.g., in FIGS. 2 and 3] comprising:
a hollow outer tube [e.g., 331 (e.g., made from aluminum), 332, 339 in Murakami (Japan, ‘430), with the outer tube 331 being closed by the cap 339, as shown in FIGS. 2 and 3], and
a hollow inner tube [e.g., 311 (e.g., made from aluminum), 310 in Murakami (Japan, ‘430)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)]; and
a measurement system [e.g., 50] adapted to measure the capacitance [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3, with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4] exists radially between the inner tube and the outer tube [e.g., as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], wherein the measurement system comprises a measurement device [e.g., FIG. 5] adapted to measure capacitance [e.g., at 513] between the inner tube and the outer tube, wherein the suspension assembly includes at least one of a front suspension [e.g., 30 in Murakami (Japan, ‘430)] and a rear suspension of a vehicle [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430); see e.g., paragraph [0129]];
It may be alleged that Murakami (Japan, ‘430) does not expressly reveal that one of the inner and outer tubes comprises a fluoropolymer or the dielectric gap comprising air and the polymer, although he specifically suggests at paragraph [0131]13 that instead of forming the rod guide case 310, the guide bush 332, and the cap 339 from an insulating material made of resin or the like, these members may be made of material comprising metal as a base material whose surface is made of Teflon14 (registered trademark).  Murakami (Japan, ‘430) also does not teach that the shock absorber with damping fluid should be manufactured in an air-free environment or constructed so as to be sealed against air ingress.
However, in the context/field of a shock absorber for a motorcycle, Takama et al. (JP, ‘259) teaches that in order to improve slidability between a cylinder (1) and an internal piston (2), and in order to improve the hardness of e.g., an aluminum cylinder, the internal surface of the cylinder may be plated with a fluorine-containing resin (such as containing polytetrafluoroethylene, tetrafluoroethylene-perfluoroalkylvinyl-ether copolymer or the like having self-lubricating qualities for low coefficient of friction).  Takama et al. (JP, ‘259) also does not teach that the shock absorber with damping fluid should be manufactured in an air-free environment or constructed so as to be sealed against air ingress.
It would have been obvious at the time the application was filed to implement or modify the Murakami (Japan, ‘430) suspension device and method i) so that the rod guide case 310, the guide bush 332, and the cap 339 were made of material comprising metal as a base material whose surface is made of Teflon, as suggested by Murakami (Japan, ‘430) himself as an equivalent design (e.g., with the rod guide case 310 being a part of the claimed inner tube and the guide bush 332 and the cap 339 being parts of the claimed outer tube), ii) so that the inner tube 311 of Murakami (Japan, ‘430), in which the piston 335 was configured to slide, would have had a plating film formed on the internal surface thereof that comprised a fluorine-containing resin such as e.g., PTFE, as taught by Takama (JP, ‘259), and/or iii) so that the outer tube 331 of Murakami et al. (Japan, ‘430), in which the inner tube 311 was configured to slide, would have had a plating film formed on the internal surface thereof that comprised a fluorine-containing resin such as e.g., PTFE, as taught by Takama (JP, ‘259), and so that the Murakami (Japan, ‘430) suspension device would have been obviously operated in an air-filled ambient environment, with air obviously additionally being between the hollow outer and inner tubes 331, 311, in order to use equivalents known and suggested by Murakami et al. (JP, ‘430) himself for the same purpose (MPEP 2144.06, II.), in order to improve slidability at and/or hardness of peripheral surfaces of the inner and/or outer tubes in a shock absorber, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or modified Murakami et al. (JP, ‘430) suspension device and method would have rendered obvious:
per claim 20, wherein the dielectric gap [e.g., a space between the inner and/or outer tubes 311, 331 in Murakami (Japan, ‘430) and including (in the space) e.g., the (PTFE-containing) plating film as taught by Takama et al. (‘259)] comprises a dielectric material comprising air and a polymer [e.g., when the space between the inner and/or outer tubes 311, 331 in Murakami (Japan, ‘430) is filled with e.g., (obviously) ambient air and also (as a polymer) the (PTFE-containing) plating film as taught by Takama et al. (‘259)], wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the rod guide case 310, the guide bush 332, and the cap 339 were made to include Teflon, as suggested by Murakami (Japan, ‘430) himself, and/or when the inner and/or outer tubes 311, 331 has their internal surfaces formed with a plating film comprising a fluorine-containing resin such as PTFE, as taught by Takama et al. (JP, ‘259)];
Claims 1 to 7, 14 to 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO machine translation provided previously) in view of Olds (2004/0145101) and Takama et al. (Japan, 62-283259; EPO machine translation provided previously). 
Murakami (Japan, ‘430) reveals a suspension device and front (motorcycle) fork including:
per claim 1, a suspension assembly comprising:
a tube assembly [e.g., FIG. 2] comprising:
a hollow outer tube [e.g., 331, 339; see also paragraph [0129] where the positions of the inner tube 311 and the outer tube 331 are changed], and
a hollow inner tube [e.g., for example, including 311; and e.g., for interpreting claim 16, the inner tube (e.g., including 311) also includes the elements 317 - 319] fitted within the outer tube and adapted to be slidably engageable with the outer tube, wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., the valves 335e, 335f communicating with the hydraulic oil chamber 43 and allowing oil flow, by which a damping force is obtained; e.g., paragraphs [0068] and [0071]], and (ii) a spring element [e.g., 414, functioning as an air spring, per paragraph [0045]] adapted to resist a force applied to the tube assembly; and
a measurement system [e.g., 50] adapted to measure the capacitance15 [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3, with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4] exists radially between the inner tube and the outer tube [e.g., as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], wherein the suspension assembly includes at least one of a front suspension [e.g., 30 in Murakami (Japan, ‘430)] and a rear suspension of a vehicle [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430)];
It may be alleged that the Murakami (Japan, ‘430) does not reveal the (same) damping and/or spring “element[s]” as disclosed by applicant, for example, since the air spring of Murakami (Japan, ‘430) (constituted by the air in the air accommodating portion 414) may not be construed as a “spring element”, and applicant’s damping element apparently “comprise[s] a fluid disposed within the outer tube 134” (see e.g., published paragraph [0023] of the specification).
It may also be alleged that Murakami (Japan, ‘430) does not expressly reveal that one of the inner and outer tubes comprises a fluoropolymer, although he specifically suggests at paragraph [0131]16 that instead of forming the rod guide case 310, the guide bush 332, and the cap 339 from an insulating material made of resin or the like, these members may be made of material comprising metal as a base material whose surface is made of Teflon17 (registered trademark).
However, in the context/field of a coil and air suspension system, Olds (‘101) teaches that a coil spring 40 and an air spring chamber 50 may be provided, in parallel, in the shock absorbing suspension system, and that fluid damping by a damping fluid (in a tube element 30; and preferably in an interchangeable damping cartridge, paragraph [0006]) and a damping structure may be provided e.g., in a leg of the front fork (paragraphs [0006], [0010], [0014], [0017], etc.)
Moreover, in the context/field of a shock absorber for a motorcycle, Takama et al. (JP, ‘259) teaches that to improve slidability between a cylinder (1) and an internal piston (2), and to improve the hardness of e.g., an aluminum cylinder, the internal surface of the cylinder may be plated with a fluorine-containing resin (such as containing polytetrafluoroethylene, tetrafluoroethylene-perfluoroalkylvinyl-ether copolymer or the like having self-lubricating qualities for low coefficient of friction).
It would have been obvious at the time the application was filed to implement or modify the Murakami (Japan, ‘430) suspension device and method so that (e.g., in addition to the air spring of Murakami (Japan, ‘430)), a coil spring (as a spring element) would have been employed in parallel with the air spring in the suspension device of Murakami (Japan, ‘430), as taught by Olds (‘101), and/or so that damping by a damping fluid (e.g., oil) in the tube 311 would have been used as a damping element, as taught by Olds (‘101), in order that e.g., a low pressure air spring system which is less prone to failure could be used which, in the event of failure, is backed up by a mechanical spring system operating in parallel, as taught by Olds (‘101), in order that a fluid damping structure with adjustability and/or interchangeability could be used e.g., in a leg of the suspension, as taught by Olds (‘101), and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
It would have been obvious at the time the application was filed to implement or modify the Murakami (Japan, ‘430) suspension device and method i) so that the rod guide case 310, the guide bush 332, and the cap 339 were made of material comprising metal as a base material whose surface is made of Teflon, as suggested by Murakami (Japan, ‘430) himself as an equivalent design (e.g., with the rod guide case 310 being a part of the claimed inner tube and the guide bush 332 and the cap 339 being parts of the claimed outer tube), ii) so that the inner tube 311 of Murakami (Japan, ‘430), in which the piston 335 was configured to slide, would have had a plating film formed on the internal surface thereof that comprised a fluorine-containing resin such as e.g., PTFE, as taught by Takama (JP, ‘259), and/or iii) so that the outer tube 331 of Murakami et al. (Japan, ‘430), in which the inner tube 311 was configured to slide, would have had a plating film formed on the internal surface thereof that comprised a fluorine-containing resin such as e.g., PTFE, as taught by Takama (JP, ‘259), and so that the Murakami (Japan, ‘430) suspension device would have obviously been operated in an air-filled ambient environment, with air obviously additionally being between the hollow outer and inner tubes 331, 311, in order to use equivalents known and suggested by Murakami et al. (JP, ‘430) himself for the same purpose (MPEP 2144.06, II.), in order to improve slidability at and/or hardness of peripheral surfaces of the tubes in a shock absorber, and as a use of a known technique to improve similar devices (methods, or products) in the same way (KSR).
As such, the implemented or further modified Murakami et al. (JP, ‘430) suspension device and method would have rendered obvious:
per claim 1, wherein the tube assembly is adapted to contain at least one of (i) a damping element [e.g., the damping by the damping fluid, as taught by Olds (‘101)] to control relative movement between the inner tube and the outer tube, and (ii) a spring element [e.g., the coil spring 40 as taught by Olds (‘101)] adapted to resist a force applied to the tube assembly; and
wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], wherein the dielectric gap [e.g., a space between the inner and/or outer tubes 311, 331 in Murakami (Japan, ‘430) and including (in the space) e.g., the (PTFE-containing) plating film as taught by Takama et al. (‘259)] comprises a dielectric material comprising air and a polymer [e.g., when the space between the inner and/or outer tubes 311, 331 in Murakami (Japan, ‘430) is filled with e.g., (obviously) ambient air and also (as a polymer) the (PTFE-containing) plating film as taught by Takama et al. (‘259)],wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the rod guide case 310, the guide bush 332, and the cap 339 were made to include Teflon, as suggested by Murakami (Japan, ‘430) himself, and/or when the inner and/or outer tubes 311, 331 has their internal surfaces formed with a plating film comprising a fluorine-containing resin such as PTFE, as taught by Takama et al. (JP, ‘259)], wherein the measurement system comprises a measurement device [e.g., FIG. 5 in Murakami (Japan, ‘430)] adapted to measure capacitance [e.g., at 513 in Murakami (Japan, ‘430)] between the inner tube and the outer tube, wherein the suspension assembly includes at  least one of a front suspension and a rear suspension of a vehicle [e.g., FIG. 1 in Murakami (Japan, ‘430)];
per claim 2, a method comprising:
providing a suspension assembly [e.g., as shown by Murakami (Japan, ‘430), and as implemented/modified in view of Olds (‘101), as described above] comprising:
a tube assembly [e.g., FIG. 2 in Murakami (Japan, ‘430)] comprising:
a hollow outer tube [e.g., 331, 332, 339 in Murakami (Japan, ‘430)], and
a hollow inner tube [e.g., 311, 310 in Murakami (Japan, ‘430)] fitted within the outer tube and adapted to be slidably engageable with the outer tube [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)], wherein the tube assembly is adapted to contain at least one of (i) a damping element to control relative movement between the inner tube and the outer tube [e.g., 335e, 335f in Murakami (Japan, ‘430); and obviously the damping fluid and damping structure as taught by Olds (‘101)], and (ii) a spring element adapted to resist a force applied to the tube assembly [e.g., as taught by the coil spring in Olds (‘101)]; and
a measurement system [e.g., 50 in FIG. 2 of Murakami (Japan, ‘430)] adapted to measure the capacitance [e.g., abstract; based on the fitting length L (L1, L2) of the inner and outer tubes 311, 331, as shown in FIG. 3 and as calculated using the equation (1) shown at paragraph [0081]] between the inner tube and the outer tube, wherein relative movement [e.g., the stroke amount, as shown by the symbol S in FIG. 3 of Murakami (Japan, ‘430), with the stroke indicating a relative movement, as shown in FIG. 3; and when that stroke amount changes (e.g., obviously dS/dt, by the examiner’s interpretation) and the capacitance changes accordingly, as described particularly at paragraph [0078]; see also paragraph [0085]] between the inner tube and the outer tube is derived from the change in measured capacitance between the inner tube and the outer tube [e.g., according to equation (1) in Murakami (Japan, ‘430)];
measuring the capacitance between the inner tube and the outer tube over time [e.g., obviously to go from the fitting length L1 in FIG. 3 of Murakami (Japan, ‘430) to the fitting length L2 in FIG. 3 of Murakami (Japan, ‘430)]; and
deriving the relative movement between the inner tube and the outer tube from the change in measured capacitance between the inner tube and the outer tube [e.g., paragraphs [0078] and [0085] in Murakami (Japan, ‘430)], wherein a dielectric gap [e.g., as filled e.g., with an insulator, such as oil, in FIG. 4 of Murakami (Japan, ‘430)] exists radially between the inner tube and the outer tube [e.g., in Murakami (Japan, ‘430), as the difference between R and r in FIG. 4, such that log(R/r) is defined for Equation 1], wherein the dielectric gap [e.g., a space between the inner and/or outer tubes 311, 331 in Murakami (Japan, ‘430) and including (in the space) e.g., the (PTFE-containing) plating film as taught by Takama et al. (‘259)] comprises a dielectric material comprising air and a polymer [e.g., when the space between the inner and/or outer tubes 311, 331 in Murakami (Japan, ‘430) is filled with e.g., (obviously) ambient air and also (as a polymer) the (PTFE-containing) plating film as taught by Takama et al. (‘259)], wherein at least one of the inner tube or the outer tube comprises a fluoropolymer [e.g., when the rod guide case 310, the guide bush 332, and the cap 339 were made to include Teflon, as suggested by Murakami (Japan, ‘430) himself, and/or when the inner and/or outer tubes 311, 331 has their internal surfaces formed with a plating film comprising a fluorine-containing resin such as PTFE, as taught by Takama et al. (JP, ‘259)], wherein the measurement system comprises a measurement device [e.g., FIG. 5 in Murakami (Japan, ‘430)] adapted to measure capacitance [e.g., at 513 in Murakami (Japan, ‘430)] between the inner tube and the outer tube, wherein the suspension assembly includes at  least one of a front suspension and a rear suspension of a vehicle [e.g., FIG. 1 in Murakami (Japan, ‘430)];
per claim 3, depending from claim 1, wherein the spring element is disposed within the outer tube and is adapted to provide spring force between the inner tube and the outer tube [e.g., it would have been obvious to one of ordinary skill in the art that, in placing the coil spring in parallel with the air spring chamber in Murakami (Japan, ‘430), as taught by Olds (‘101), the coil spring would have been fitted e.g., in the air accommodating portion 414 and thus within the outer tube 331, e.g., for example only, between the cap 339 and the upper portion of the guide rod case 310, as illustrated by the examiner in the footnote below18];
per claim 4, depending from claim 1, wherein the damping element comprises a fluid disposed within the outer tube [e.g., the oil in Murakami (Japan, ‘430) that flows through the valves 335e, 335f, obviously being a damping fluid as taught by Olds (‘101)], and wherein the damping element is adapted to restrict fluid flow so as to damp relative movement between the inner tube and the outer tube [e.g., as would have been obvious to one of ordinary skill in the art for damping vehicle movement, in Murakami (Japan, ‘430) and Olds (‘101)];
per claim 5, depending from claim 1, wherein no capacitive shortcut exists between the inner tube and the outer tube [e.g., obviously on account of the spacing shown in FIG. 2 of Murakami (Japan, ‘430) between the tubes 311, 331, and the insulating fluid (air, oil), the insulating oil ring 319, etc. in Murakami (Japan, ‘430), so that the capacitance C could be measured];
per claim 6, depending from claim 1, wherein the measurement system comprises:
an electrical contact to the inner tube and an electrical contact to the outer tube [e.g., for example only, as shown in Murakami (Japan, ‘430) by the electrodes 53, 55, etc.]; and
a measurement device [e.g., the control unit 51 in Murakami (Japan, ‘430; FIG. 2) that detects a capacitance corresponding to the fitting length L] adapted to measure capacitance between the inner tube and the outer tube;
per claim 7, depending from claim 6, wherein the measurement device comprises a microcontroller [e.g., the CPU of paragraph [0087] in Murakami (Japan, ‘430)];
per claim 14, depending from claim 1, wherein the dielectric gap comprises air [e.g., for example in 414, in Murakami (Japan, ‘430), and e.g., as described at paragraph [0013]];
per claim 15, depending from claim 1, wherein the dielectric gap comprises a foam [e.g., due to the cavitation/foaming of oil that obviously occurs during damping in any (oil-filled) shock absorber];
per claim 16, depending from claim 1, wherein at least one of the inner tube or the outer tube comprise a polymer [e.g., in Murakami (Japan, ‘430), the oil ring 319 of the inner tube 311, 317-319 made from an insulating material such as a resin, paragraph [0049], the resin obviously being a polymer19];
per claim 17, depending from claim 1, wherein the position of the inner tube or outer tube of the tube assembly corresponds to a stroke of the suspension assembly during compression or rebound of a vehicle [e.g., as shown in FIG. 3 of Murakami (Japan, ‘430)];
per claim 19, depending from claim 1, wherein the vehicle is a bicycle or motorbike [e.g., as shown in FIG. 1 of Murakami (Japan, ‘430)];
per claim 21, depending from claim 1, wherein the dielectric gap is filled with two dielectric materials [e.g., air and oil, in claims 3 and 4 of Murakami (Japan, ‘430); e.g., paragraph [0126]]; 
Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Murakami (Japan, 2015-108430; EPO machine translation provided previously) in view of Olds (2004/0145101) and Takama et al. (Japan, 62-283259; EPO machine translation provided previously) as applied to claim 1 above, and further in view of My Cardictionary (“Shock absorbers”, 13 pages, Google date: June 20, 2013, Internet Archive Date: July 11, 2015; downloaded from: https://www.my-cardictionary.com/chassis/shock-absorbers.html and https://www.my-cardictionary.com/chassis/shock-absorbers.pdf ).
Murakami (JP, ‘430) as implemented or modified in view of Olds (‘101) and Takama et al. (JP, ‘259) has been described above.
It may be alleged that the implemented or modified Murakami (Japan, ‘430) suspension device and method may not expressly reveal that the gap between the hollow outer and inner tubes (also) comprised a foam, although the examiner understands that shock absorbers conventionally cause some foaming of the (shock absorber) oil when they are absorbing shocks.
However, in the context/field of shock absorber general knowledge, My Cardictionary teaches at page 3 (and at page 2/3 of the pdf file) that the operation of shock absorbers causes foaming of the (shock absorber) oil.
It would have been obvious at the time the application was filed to implement or further modify the Murakami (Japan, ‘430) suspension device and method so that, when the shock absorber was obviously operated, oil within the shock absorber would have foamed, as was conventional as taught by My Cardictionary, e.g., as a result of cavitation caused by movement of the damper piston, etc., as taught by My Cardictionary, so that the gap between the hollow inner and outer tubes would have obviously (also) comprised the foamed oil (as a foam), the foam resulting from obvious movement of the damper piston, cavitation, etc., as combining prior art elements (e.g., shock absorbers, oil, piston movements, etc.) according to known methods to yield predictable results (KSR).
As such, the implemented or further modified Murakami (Japan, ‘430) suspension device and method would have rendered obvious:
per claim 15, wherein the dielectric gap comprises a foam [e.g., due to the cavitation/foaming of oil that obviously occurs during damping in any (oil-filled) shock absorber, as taught by My Cardictionary (Shock absorbers) e.g., at page 2/3];
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David A Testardi whose telephone number is (571)270-3528. The examiner can normally be reached Monday - Friday, 8:30am - 5:30pm E.T.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faris Almatrahi can be reached on (313)446-4821. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID A TESTARDI/Primary Examiner, Art Unit 3667                                                                                                                                                                                                        


    
        
            
        
            
        
            
    

    
        1 Here, the examiner merely notes that aluminum, as a conductive metal, is not a “dielectric material”, although alumina (i.e., Al2O3, comprising aluminum and oxygen [not air]) is a (single) dielectric material.
        2 See MPEP 2163, I. and 2163.05, II.
        3 It is undescribed in and not clear from the specification how air would possibly be combined with a polymer to constitute a (single) dielectric material.  In this respect, the EPO has indicated in a communication (in parallel proceedings regarding EP 3687841) dated 28 July 2022:
        “In present claim 1, the feature [] has been replaced by "the dielectric gap comprises air and a polymer", based on [] the original description, according to the applicant.
        “However, [the original description] discloses that "the dielectric gap 136 may include a dielectric material 137. The dielectric material 137 may be a non-conductive material such as, but not limited to, a fluid (such as air, gas, water, compressed air, foam, polymer, or may be another type)".
        “Said passage does not therefore disclose a combination of air and a polymer, but they are described as alternatives, because the word "or" is used.
        “[The original description also] describes a combination of air and aluminium, but not a combination of air and a polymer: "the dielectric gap 136 may be filled with two dielectric materials (such as, but not limited to, air and aluminum)".
        4 For example, applicant has apparently not described particularly how a dielectric material might be made from (or comprise) air and a polymer.
        5 See MPEP 2161.01, I. and LizardTech Inc. v. Earth Resource Mapping Inc., 424 F.3d 1336, 1345 (Fed. Cir. 2005) cited therein ("Whether the flaw in the specification is regarded as a failure to demonstrate that the applicant possessed the full scope of the invention recited in [the claim] or a failure to enable the full breadth of that claim, the specification provides inadequate support for the claim under [§ 112(a)]").
        6 See MPEP 2173.05(o), Double Inclusion.
        7 See MPEP 2173.02, I., which indicates, “For example, if the language of a claim, given its broadest reasonable interpretation, is such that a person of ordinary skill in the relevant art would read it with more than one reasonable interpretation, then a rejection under 35 U.S.C. 112(b)  or pre-AIA  35 U.S.C. 112, second paragraph is appropriate.”
        8 Here, for completing the record, the examiner merely notes that significant portions of FIGS. 4 to 12 and their corresponding description in the instant application appear to possibly be substantially copied from Galasso et al. (2011/0202236).
        9 Since the (conventional) piston is not called out in FIG. 2A of Galasso et al. (‘236), the examiner reproduces a portion of FIG. 2A, merely to label the evident piston and captured piston ring (sleeve):
        
    PNG
    media_image1.png
    559
    1053
    media_image1.png
    Greyscale

        10 The examiner reproduces a portion of FIG. 2B from Brackette, Jr. (‘681) and labels on the reproduction the piston and the (captured) sleeve 51:
        
    PNG
    media_image2.png
    480
    674
    media_image2.png
    Greyscale

        11 A portion of FIG. 7 in Blankenship (‘858) is reproduced below to show the Teflon sleeve 62 being secured to the housing 58 of the shock absorber piston 52:
        
        
    PNG
    media_image3.png
    483
    427
    media_image3.png
    Greyscale

        12 Here, for completing the record, the examiner merely notes that significant portions of FIGS. 4 to 12 and their corresponding description in the instant application appear to possibly be substantially copied from Galasso et al. (2011/0202236).
        13 See e.g., the JPO machine translation supplied by the examiner on 12 March 2021.
        14 That is, polytetrafluoroethylene, which is a synthetic fluoropolymer, as is well-known and conventional in this art.  See the Wikipedia article, “Polytetrafluoroethylene”, cited by the examiner on 30 September 2020, in support of these assertions.
        15 The examiner understands a capacitance to be implicit between two interfitted tubes, e.g., even if the capacitance is zero (e.g., with the tubes being conductive and interfitted without a gap).  Therefore, the examiner understands “the capacitance” as being implicit in the claim, with the scope of the claim being reasonably ascertainable, like a claim reciting “the outer surface of a sphere” (cf. MPEP 2173.05(e)), and not indefinite.
        16 See e.g., the JPO machine translation supplied by the examiner on 12 March 2021.
        17 That is, polytetrafluoroethylene, which is a synthetic fluoropolymer, as is well-known and conventional in this art.  See the Wikipedia article, “Polytetrafluoroethylene”, cited by the examiner on 30 September 2020, in support of these assertions.
        18 For example only, this placement of a coil spring, as sketched by the examiner based on FIG. 2 in Murakami (Japan, ‘430) and FIG. 2 in Olds (‘101), in parallel with the air spring of Murakami (Japan, ‘430), would have been obvious to one of ordinary skill in the art, in view of the teachings of Olds (‘101):
        
        
    PNG
    media_image4.png
    677
    992
    media_image4.png
    Greyscale

        19 res·in   (rĕz′ĭn) n.
        1.  Any of numerous clear to translucent yellow or brown, solid or semisolid, viscous substances of plant origin, such as copal, rosin, and amber, used principally in lacquers, varnishes, inks, adhesives, plastics, and pharmaceuticals. Resins are usually insoluble in water.
        2.  Any of numerous physically similar polymerized synthetics or chemically modified natural resins including thermoplastic materials such as polyvinyl, polystyrene, and polyethylene and thermosetting materials such as polyesters, epoxies, and silicones that are used with fillers, stabilizers, pigments, and other components to form plastics.
        [From: American Heritage® Dictionary of the English Language, Fifth Edition. Copyright © 2016 by Houghton Mifflin Harcourt Publishing Company. Published by Houghton Mifflin Harcourt Publishing Company. All rights reserved]